DISMISS and Opinion Filed February 21, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01015-CR

                             THE STATE OF TEXAS, Appellant
                                         V.
                                TINA TEAGUE, Appellee

               On Appeal from the County Criminal Court of Appeals No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. MA17-47049-M

                            MEMORANDUM OPINION
                         Before Justices Bridges, Molberg, and Carlyle
                                  Opinion by Justice Bridges
       The State has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a). We grant

the motion to dismiss and dismiss the appeal.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47

191015F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE STATE OF TEXAS, Appellant                    On Appeal from the County Criminal Court
                                                  of Appeals No. 2, Dallas County, Texas
 No. 05-19-01015-CR        V.                     Trial Court Cause No. MA17-47049-M.
                                                  Opinion delivered by Justice Bridges.
 TINA TEAGUE, Appellee                            Justices Molberg and Carlyle participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered February 21, 2020.




                                            –2–